                                               IN THE UNITED STATES DISTRICT COURT
                                                    FOR THE DISTRICT OF CONNECTICUT
------------------------------------------------------x
                                                      :
JOE BALTAS                                            :                    CIV. NO. 3:18 CV 1168 (WWE)
                                                      :
v.                                                    :
                                                      :
PAUL FRENIS, ET AL.                                   :                    DATE: APRIL 10, 2019
                                                      :
------------------------------------------------------x

          RULING ON THE PLAINTIFF’S APPLICATION FOR PREJUDGMENT REMEDY

I.            BACKGROUND AND PROCEDURAL HISTORY

              On July 16, 2018, the plaintiff, Joe Baltas, an inmate in the custody of the Connecticut

Department of Correction, commenced this action under 42 U.S.C. §§ 1983 and 1988 against

Warden Denise Dilworth, Deputy Wardens David Egan and Kimberly Jones, Lieutenant Paul

Frenis, Correctional Officers (“CO”) Ragauskas, Gryken, LeFevre, Peralta, Guest and

McGoldrick, Counselor Calderon, and “LPC” Andrade. (Doc. No. 1).1 The plaintiff alleges that,

while he was housed at Garner Correctional Institution (“Garner”), the defendants, acting alone,

and/or in concert, attempted to intimidate the plaintiff so he would not file grievances; retaliated

against him for filing grievances; employed excessive force against him; exercised deliberate

indifference to his medical condition; failed to exercise supervision over the staff at Garner; and,

“[t]orture[d] [the] [p]laintiff by their actions and failure to appropriately protect [the] [p]laintiff.”

(Doc. No. 1).

              Attached to his Complaint was an Application for Prejudgment Remedy (Doc. No. 1-2),

an affidavit in support (Doc. No. 1-3), and a Motion for Prejudgment Disclosure (Doc. No. 1-5).

                                                            
1
  On October 22, 2018, the plaintiff moved to amend his complaint as to the identity of defendant Andrade. (Doc. No.
16). The Court (Eginton, J.) granted the motion, absent objection, on November 26, 2018, and the plaintiff filed an
amended complaint that same day. (Doc. Nos. 20-21).  
On September 11, 2018, the Court (Eginton, J.) referred the Application for Prejudgment Remedy

to this Magistrate Judge. (Doc. No. 7; see Doc. Nos. 12-13).2

              On October 12, 2018, the Court held a telephonic status and scheduling conference (Doc.

Nos. 10, 15), during which it addressed the deficiencies in the plaintiff’s affidavit filed in support

of his Application for Prejudgment Remedy. (Doc. Nos. 14, 17). The Court held oral argument

as to the application on October 30, 2018, following which it denied the Prejudgment Remedy as

to defendants Calderon, LeFevre, Peralta, Guest, McGoldrick and Andrade because the plaintiff

did not mention any of those defendants in the supporting affidavit. (Doc. No. 17).

              In supplemental briefing that the Court ordered regarding the remaining defendants (Frenis,

Ragauskas, Gryken, Dilworth, Egan and Jones), the parties addressed three issues: (1) whether the

plaintiff’s affidavit complied with the requirements set forth in the prejudgment remedy statute;

(2) whether the need for an evidentiary hearing was moot in light of the State’s representation to

the Court that it would indemnify the defendants; and, (3) whether the plaintiff’s failure to provide

statutory notice in his Application for Prejudgment Remedy was fatal. (Doc. Nos. 18-19).

              On November 30, 2018, the Court issued an Order Regarding the Plaintiff’s Application

for Prejudgment Remedy (Doc. No. 22) in which it concluded that, “unless the State is willing to

assure the plaintiff that the defendants will be indemnified through the entry of a judgment, if any,

in this case, the mere likelihood or probability of indemnification would not preclude the entry of

a PJR.” (Doc. No. 22 at 2). Additionally, as to the defendants’ claim that the plaintiff’s failure to

provide statutory notice was fatal to his Application, this Court concluded that the defendants were


                                                            
2
  Previously, the Application for Prejudgment Remedy was referred to Magistrate Judge William I. Garfinkel on July
23, 2018. (Doc. No. 6). The referral order was revoked on September 11, 2018, and the Application was referred to
this Magistrate Judge. (Doc. No. 7).  
                                                               2 
 
not denied notice and had failed to demonstrate prejudice; thus, the plaintiff’s failure to comply

with subsections (e), (f) and (g) of CONN. GEN. STAT. § 52-278c was not fatal to his request for a

PJR hearing. (Doc. No. 22 at 3). Accordingly, on January 8, 2019, the Court held an evidentiary

hearing under § 52-278d, at which the plaintiff began his testimony. (Doc. No. 40-41).3 All of the

defendants named in the PJR motion appeared for the January 8, 2019 hearing, and the Court

admitted, without objection, both the plaintiff’s and the defendants’ exhibits.4

              On February 15, 2019, the plaintiff testified by videoconference, and Deputy Warden Egan

testified for the defendants. (Doc. Nos. 46-47). Consistent with this Court’s order, on March 1,

2019, the parties filed simultaneous post-hearing briefs. (Doc. Nos. 48-49).

              For the reasons stated below, the plaintiff’s Application for Prejudgment Remedy (Doc.

No. 1-2) is DENIED, and the plaintiff’s Motion for Disclosure (Doc. No. 1-5) is DENIED AS

MOOT.




                                                            
3
   Two days prior to the initial hearing date, on Sunday, January 6, 2019, the defendants filed a Motion to Bifurcate the
PJR Hearing. (Doc. No. 32). The defendants moved, on the basis of safety and security concerns, to bifurcate the
issues of whether there was probable cause for the entry of a prejudgment remedy, taking into account any defenses,
counterclaims or set offs, from the issue of whether the payment of any judgment was adequately secured by insurance,
and whether the property sought to be subjected to the prejudgment remedy was exempt from disclosure. Additionally,
the defendants moved to bifurcate the motion for disclosure of assets to the extent that testimony involving personal
information of the defendants was required. On January 7, 2019, the plaintiff filed his objection, arguing that the
defendants’ motion, filed on the eve of the hearing, was untimely, and proposing, alternatively, that the Court hold the
hearing on the probable cause issue, and then hear evidence responsive to the motion for disclosure in camera. (Doc.
No. 33). Later that day, the Court granted, in part, the Motion to Bifurcate, ordering that the hearing go forward as
scheduled “on the issue of whether probable cause that a judgment in the amount of the prejudgment remedy sought,
taking into account any defenses, counterclaims or set off, [would] be rendered in favor of the plaintiff. The evidence
relating to the motion for disclosure of property and assets [would] be addressed at a later time, as appropriate.” (Doc.
No. 34). 
4
   The hearing was rescheduled to February 12, 2019 after the plaintiff’s counsel had a medical emergency in the
courtroom; the hearing was rescheduled again to February 15, 2019 due to weather. (Doc. Nos. 35-39, 42-45).
                                                               3 
 
II.           DISCUSSION

              A.             THE PLAINTIFF’S APPLICATION FOR PREJUDGMENT REMEDY
 
              In his Application for Prejudgment Remedy, the plaintiff states that there is “probable

cause that a judgment in the amount of the prejudgment remedy sought . . . will be rendered in this

matte[r] in favor of the [p]laintiff . . . . [in] the sum of $100,000 (each Defendant)[.]” (Doc. No.

1-2 at 2). Attached to his Application is a signed affidavit5 in which the plaintiff avers that he

contacted Warden Dilworth, and Deputy Wardens Egan and Jones; that CO Ragauskas filed a false

report and continued to harass the plaintiff; that Lieutenant Frenis threatened the plaintiff, maced

him, and harassed him; and, that CO Gryken harassed him and retaliated against him for filing

grievances; he also asserts allegations against three other individuals who are not named

defendants. (Doc. No. 1-3).

              Section 52-278c(a) requires that an affidavit in support of a prejudgment remedy sets forth

“facts sufficient to show that there is probable cause” that a judgment will enter in an amount equal

to or greater than the amount of the prejudgment remedy sought, “taking into account any known

defenses, counterclaims or set-offs[.]” Id. The plaintiff’s allegations in his affidavit are limited

and general, and he does not aver as to the damages he suffered as a result of the actions of each

of these defendants. See Davila v. Secure Pharmacy Plus, 329 F. Supp. 2d 311, 313 (D. Conn.

2014) (finding that the plaintiff did not “set[] forth a statement of facts to show that there is

probable cause that a judgment in the amount [sought,] will enter in favor of [the] [p]laintiff . . .,




                                                            
5
  As discussed at the oral argument held on October 30, 2018, the plaintiff’s affidavit does not make any mention of
defendants Calderon, LeFevre, Peralta, Guest, McGoldrick or Andrade. Accordingly, the Court denied the plaintiff’s
request for prejudgment remedy against those defendants. (Doc. No. 17).
 
                                                               4 
 
as required [by] § 52-278c(a)[]”). Accordingly, the Court held an evidentiary hearing6 to address

the limited “issue of whether probable cause that a judgment in the amount of the prejudgment

remedy sought, taking into account any defenses, counterclaims or set off, will be rendered in favor

of the plaintiff.” (Doc. No. 34).

                   1.       FINDINGS OF FACT

         The plaintiff is serving a ninety-five-year sentence for murder, and a twenty-year

consecutive sentence for assault. (Def.’s Ex. 505). The plaintiff is a Chronic Discipline inmate,

he is on High Security Status, and he was assigned to Administrative Segregation in December

2016 for threats against staff at Garner “and [for] his pattern of violent and dangerous behavior.”

(Id.). In February 2014, he was assigned to Administrative Segregation for “manufacturing a

weapon and using it to stab another inmate[.]” (Def.’s Ex. 505). Chronic Discipline status is

dependent upon the seriousness and repetitiveness of disciplinary behavior. (Def.’s Ex. 502 at 6).

Chronic Discipline, Administrative Segregation, and High Security are all restrictive status

placements. (Def.’s Ex. 502). At the time of the events at issue in this case, the plaintiff was on

High Security Status because he had threatened staff, had a staff threat profile, and had a history

of serious disruptive behavior. (Def.’s Ex. 502 at 11).



                                                            
6
   An evidentiary hearing is available under the statute to

         determine whether (1) probable cause exists that judgment will enter in an amount greater than or
         equal to the amount sought, (2) whether payment of any judgment is adequately secured by
         insurance, (3) whether the property sought to be subjected to the prejudgment remedy is exempt
         from execution, and (4) whether, if the prejudgment remedy is granted, the plaintiff should be
         required to post a security bond to protect the defendant against potential damages flowing from the
         prejudgment remedy (or whether the defendant should be allowed to substitute a bond for the
         prejudgment remedy). CONN. GEN. STAT. § 52–278c(g).

Tucker v. Journal Register E., No. 3:06 CV 307 (SRU), 2009 WL 426460, at *1 (D. Conn. Feb. 20, 2009).
                                                               5 
 
              In addition to being a Chronic Discipline Inmate on High Security Status, the plaintiff was

the subject of a staff separation profile for a correctional officer at Garner, CO Poma, because the

plaintiff threatened to stab that officer. Deputy Warden Egan, who was the Deputy Warden for

Operations at Garner when the plaintiff was incarcerated there, explained that, after the plaintiff

threatened to stab CO Poma, he was transferred to Administrative Segregation at Northern CI, the

only level five facility located in Connecticut. Eventually, the plaintiff was returned to Garner, a

level four facility.

              The plaintiff testified that, despite a staff separation profile involving the plaintiff and CO

Poma, on at least one occasion, CO Poma interacted with, and attempted to intimidate, him. On

January 11, 2018, the plaintiff filed a grievance about this interaction in which he alleged

harassment and expressed concern for his health and safety. (Def.’s Ex. 517). Warden Dilworth

responded to the plaintiff’s complaint by noting that the final determination for housing “is at the

discretion of population management[,]” and by finding that there was “no evidence” of the staff

acting “unprofessional[ly]” towards the plaintiff. (Def.’s Ex. 517).

              On January 12, 2018, and again the next day, the plaintiff received a public indecency

Disciplinary Report (“DR” or “ticket”). (Def.’s Exs. 507-508). As to both of these tickets, he

pleaded guilty, with “no contest” handwritten next to his signature. (See id.).7 The plaintiff

testified that he pleaded guilty because he “takes responsibility for the things [he] does.”

              On February 5, 2018, the plaintiff received two tickets. The first ticket was for public

indecency (Def.’s Ex. 520), and the second was for threatening. (Def.’s Ex. 509). The events

                                                            
7
    The plaintiff argues that he pleaded no contest, and the discipline ran concurrently with the discipline from the
previous ticket. The plaintiff testified that “concurrent” discipline is prohibited, so, according to the plaintiff, the fact
that his discipline ran concurrently shows that the disciplinary report was false.  
 
                                                               6 
 
surrounding these tickets gave rise to several of the claims at issue in this lawsuit. The plaintiff

testified that, at around 11:30-11:45am on February 5, 2018, CO Ragauskas was walking through

the cell block handing out razors when she reported that the plaintiff was masturbating in his cell

while staring at her. (Ex. C & Ex. 518). Rauguskas issued the plaintiff a DR for public indecency.

Public indecency is a Class A offense, and, once an inmate receives a Class A offense, he is

processed into restrictive housing pending the adjudication of the DR.

       According to the plaintiff, about ten minutes later, Lieutenant Frenis, who had previously

threatened the plaintiff, and three or four other officers including a camera officer, came to his cell

door. Lieutenant Frenis ordered the plaintiff to pack his belongings to go to segregation for

engaging in indecent behavior. The plaintiff responded by telling Lieutenant Frenis to check the

video because the report was false. The Incident Report completed by Lieutenant Frenis indicates

that the plaintiff told Lieutenant Frenis, “I will make you do it the hard way today!” (Def.’s Ex.

518 at 3 of 11). Similarly, the Incident Report completed by Lieutenant Maloid states that the

plaintiff would not allow staff to place him in hand restraints and told them they “would have to

do this the hard way[]”; the Incident Report completed by CO Boucher states that the plaintiff said

he would “rather go the hard way[]”; and, the Incident Report completed by CO Griffin reflects

that the plaintiff said that he would “rather go the hard [way].” (Def.’s Ex. 218 at 4-7).

       The plaintiff testified that he walked away from the door and began to pack his property.

The Incident Reports consistently reflect that the plaintiff “was given a direct order to place his

hand thr[ough] the trap to be cuffed up” and that he “refused and started to pack his property.”

(Def.’s Ex. 218 at 6 (CO Griffin); see Def’s Ex. 218 at 5 (CO Boucher reported that the plaintiff

“refused to comply with staff orders to be handcuffed.”); see Def.’s Ex. 518 at 10 (CO Major


                                                  7 
 
reported that, “[u]pon entering the unit[,] Inmate Baltas refused to comply with staff direct orders

to cuff up.”)). Disobeying a direct order is a Class B offense.

       The plaintiff testified that, typically, an inmate is brought to segregation first, and then his

property is packed by the correctional officers; he acknowledged that the order of events that day,

as he described them, was “unusual.” The plaintiff later testified that he was “pretty sure” he was

told to pack his property and that, even if he disobeyed a direct order, the level of force that ensued

was not justified.

       Lieutenant Frenis was standing outside the plaintiff’s cell door and could see inside the cell

through a window at chest level that was two feet high and five inches wide. According to the

plaintiff, Lieutenant Frenis said something about a toothbrush that was sharpened into a weapon

(see Pl.’s Ex. B), lying on a sink located right inside the cell door. Deputy Warden Egan testified,

and all of the Incident Reports reflect, that the plaintiff was “defiant and agitated” and that he

threatened to stab any staff member who entered his cell. (Def.’s Ex. 509; Def. Ex. 518 at 3-7, 10-

11). Lieutenant Frenis stated in his Incident Report that it was “unclear if [the toothbrush] was

sharpen[ed] or not,” (Def.’s Ex. 518 at 3), but in viewing the situation, Lieutenant Frenis was aware

of the plaintiff’s history of making weapons and of threatening to stab staff.

       The plaintiff acknowledged that Lieutenant Frenis told him to come to the “trap” to “cuff

up” and that he refused. At some point, Lieutenant Frenis noted that the plaintiff made what

Deputy Warden Egan described as a “sudden movement” towards the toothbrush. As Deputy

Warden Egan testified, and as reflected in the Incident Reports, Lieutenant Frenis, knowing the

plaintiff’s history of violent behavior, responded by spraying a chemical agent through the trap

door. (Def.’s Ex. 518 at 3).


                                                  8 
 
                 According to the plaintiff, he was standing five feet away from the door and from the

toothbrush when Lieutenant Frenis deployed the chemical agent. The plaintiff tried to wipe the

substance out of his eyes with water from the sink, but claimed that the water had been turned off.8

The plaintiff’s testimony as to his location at the time matches Lieutenant Frenis’ Incident Report;

after Lieutenant Frenis discharged the chemical agent “without desired effect[,]” the plaintiff “still

didn’t comply with my direction[,] blading his body, hovering over the toilet bowl where the

toothbrush was located.” (Def.’s Ex. 518 at 3). The plaintiff testified that he used toilet water to

rinse his face. Lieutenant Frenis reported that, because he could not tell if the toothbrush was in

the plaintiff’s hand, he “deployed another burst of the chemical agent . . . , without desired effect”

and then directed the plaintiff to come to the door and allow staff to place him into hand restraints.

(Def.’s Ex. 518 at 3). The plaintiff still refused to comply. Lieutenant Frenis directed him again,

this time warning him that a chemical agent would be used again if he failed to comply. In the

absence of compliance, Lieutenant Frenis discharged another chemical agent. At that point, the

plaintiff “placed his hand through the food serving trap and allowed staff to secure him.” (Def.’s

Ex. 518 at 3).

              The plaintiff contends that, rather than providing the plaintiff with a change of clothes, a

shower, and medical flushing of his eyes, the officers brought him to a shower and “forcibly”

placed his head under the showerhead for several seconds, which did not remove the chemical

agent. According to the plaintiff, they then executed a controlled strip search of him with female

officers present. The plaintiff testified that the strip search caused him to feel demeaned, violated

“and various other negative feelings.” According to the plaintiff, following the strip search, he

                                                            
8
  The plaintiff testified that Lieutenant Frenis ordered the water in the cell to be turned off. Deputy Warden Egan
testified that the water was not turned off. The video of the incident was not offered at the hearing.
                                                               9 
 
was ordered to stand unclothed for a photograph, but because he could not breathe, he refused to

submit to the photo. Lieutenant Frenis’ Incident Report reflects that a female CO “attempted to

take a post restraint photograph of inmate Baltas’s visual condition, but he refused to allow her to

do so.” (Def.’s Ex. 518 at 3).

       The plaintiff acknowledged that, following the decontamination of his eyes, and the

controlled strip search, Lieutenant Frenis brought him to the medical unit where he received a

nebulizer treatment for fifteen to twenty minutes. On cross examination, the plaintiff testified that

he was seen by a nurse and a doctor. The records from this incident reflect that “UCONN Medical

RN . . . conducted a post restraint check; noting no injuries to the wrists. UCONN Medical RN . . .

also cleared inmate Baltas to be housed in restrictive housing. Following completion of incident

RN . . . [and] additional assessment of inmate Baltas and for precautionary measures[,] she

requested inmate to be seen by Dr. Gerald Velletta in outpatient medical”; Dr. Velletta examined

the plaintiff before he was released to restrictive housing. (Def.’s Ex. 518 at 3 of 11). According

to the plaintiff, when Lieutenant Frenis accompanied him to restrictive housing, he told the

plaintiff he would do this all again.

       The DR issued by CO Rauguskas for the public indecency was dismissed for “[l]ack of

evidence.” (Def.’s Ex. 520). Deputy Warden Egan testified that he reviewed the video associated

with this ticket and thought it was inconclusive as to whether Ragauskas witnessed the plaintiff

masturbating in his cell. According to Deputy Warden Egan, there was no way to use video footage

to substantiate whether the plaintiff did what Rauguskas said he did because the hallway cameras

do not offer views into the cells; though the staff can look into the small window in the cell door

to observe actions within the cell, there is no video camera affording a similar view into the cell.

       The plaintiff pleaded guilty to the ticket issued by Lieutenant Frenis for threatening to use
                                                 10 
 
a toothbrush to stab anyone who came into his cell that morning. (Def.’s Ex. 509). According to

the plaintiff, he added “N.C.U.D.” (no contest under duress) to his signature (Def.’s Ex. 509 at 2),

but the “N.C.U.D.” is crossed out on the document. (See id.). The plaintiff claims that he was told

that he would remain in segregation and placed on chronic discipline if he did not plead guilty.

              An examination of the toothbrush revealed that it was not sharpened. Deputy Warden Egan

testified that the use of force deployed at the plaintiff’s cell was in accordance with Administrative

Directive 6.5, as Lieutenant Frenis’s actions were taken in an “emergency” context. (See Def.’s

Ex. 501, ¶ 14). Additionally, the District Office of the DOC completed an independent review of

that incident, including viewing three videos. After review, the District Office concluded that the

use of force through the deployment of a chemical agent was within the guidelines of the DOC.

(Def.’s Exs. 501 & 518).

              The plaintiff received another ticket for making a threat while officers escorted him to a

restrictive housing cell (Def.’s Ex. 510), but, as Deputy Warden Egan testified, that ticket was later

“compromised” or thrown out because it was not delivered in accordance with the DOC

administrative directives. (Def.’s Ex. 503; see Def.’s Ex. 511).9

              The plaintiff testified that, on February 6, 2018, he asked to have the Connecticut State

Police investigate the incident, claiming that Lieutenant Frenis’ actions constituted excessive force

and assault. The plaintiff also requested to write a Prison Rape Elimination Act (“PREA”)

complaint because the controlled strip search and the false disciplinary report by CO Ragauskas

were “sexually harassing.” On February 7, 2018, the plaintiff met with his attorney, following

which Warden Dilworth and Deputy Wardens Egan and Jones met with the plaintiff to discuss his

                                                            
9
  The ticket was “issued . . . 24 hours after the incident”; the plaintiff was “issued the same DR with a different incident
time”; and, there was “no date when the DR was delivered.” (Def.’s Ex. 511). 
                                                               11 
 
concerns. On February 26, 2018, the plaintiff grieved what he described as “the inappropri[a]te

and improper actions taken against [him] by [CO] Raguaskas that constitute harassment and sexual

harassment.” (Def.’s Ex. 515). The plaintiff avers that he also made written requests for a PREA

complaint and State Police Intervention on February 26, 2018.

       The plaintiff alleges that, the next day, there was a “shakedown” in his cell by CO Fulton

and some of his legal papers were not returned. Additionally, according to the plaintiff, both CO

Raguaskas and Lieutenant Frenis were in his unit in March, despite his request to be kept away

from them both. The plaintiff testified that he complained to Warden Dilworth, and that Lieutenant

Frenis would “regularly shake” him down.

       In addition to his complaints of his cell being shaken down, the plaintiff also alleges that

his door was physically shaken every time a correctional officer walked by it. The door, however,

was shaken regularly only once officers discovered that the lock on the plaintiff’s cell door was

broken and had been broken for several days. (Def.’s Ex. 519). The Incident Reports reflect that

there was “no evidence to substantiate” the plaintiff’s allegation of retaliation, and, in fact, it was

“substantiated that Baltas tampered with the integrity of his door[,]” which is a violation of

Administrative Directive 9.5. (Def.’s Ex. 519). As a result, the plaintiff was issued a Class A

disciplinary report for “Interfering with Safety or Security.” Moreover, the Incident Reports reflect

that the plaintiff yelled at and approached the locksmith when he entered the plaintiff’s cell on

March 22, 2018 to assess the security of the door. (Id.). Lieutenant Frenis was summoned to the

plaintiff’s cell to relocate the plaintiff to restrictive housing pending the outcome of the

disciplinary report. (Id.) The plaintiff testified that, during the move, CO Fulton damaged some

of his legal papers while packing them. However, the Incident Reports reflect that Lieutenant

Frenis permitted the plaintiff to pack his belongings before he was taken to restrictive housing
                                                  12 
 
without incident. (Id.). Deputy Warden Egan testified that the existence of an unlocked cell door,

especially for the plaintiff, who is a High Security Status inmate, was a serious security concern

that required corrective action through a roll call memo and through the Deputy Warden

reinforcing the importance of “going back to basics” and checking cell doors regularly.

               2.     PREJUDGMENT REMEDY STANDARD

      A prejudgment remedy “is generally intended to secure the satisfaction of a judgment should

plaintiff prevail.” Cendant Corp. v. Shelton, No. 3:06 CV 854 (JCH), 2007 WL 1245310, at *2 (D.

Conn. Apr. 30, 2007) (citation omitted). Federal Rule of Civil Procedure 64 permits a plaintiff to

utilize the state prejudgment remedies available to secure a judgment that might ultimately be

rendered in an action. See Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck Drivers

Local No. 70 of Alameda County, 415 U.S. 423, 436, n.10 & 437 (1974); Dill v. Ron's Golf Car

Rental, Inc., No. 3:12CV137(JBA)(JGM), 2013 WL 275690, at *8 (D. Conn. Jan. 24, 2013).

Pursuant to the Connecticut Prejudgment Remedy statute, CONN. GEN. STAT. § 52-278d(a), the

standard for issuing a prejudgment remedy is probable cause, so that a prejudgment remedy is

appropriate

       [i]f the court, upon consideration of the facts before it and taking into account any
       defenses, counterclaims or set-offs, claims of exemption and claims of adequate
       insurance, finds that the [movant] has shown probable cause that such a judgment
       will be rendered in the matter in the [movant's] favor in the amount of the
       prejudgment remedy sought . . . .

CONN. GEN STAT. § 52-278d(a).

       A prejudgment remedy proceeding is “only concerned with whether and to what extent the

plaintiff is entitled to have property of the defendant held in the custody of the law pending

adjudication of the merits of that action.” Benton v. Simpson, 829 A.2d 68, 72-73 (Conn. App. Ct.


                                                13 
 
2003) (citation & internal quotations omitted). Further, while a prejudgment remedy hearing “is

not contemplated to be a full scale trial on the merits of the plaintiff’s claim[,]” Roberts v. Triplanet

Partners, LLC, 950 F. Supp. 2d 418, 421 (D. Conn. 2013) (citation & internal quotations omitted),

a plaintiff is “bound to furnish proof of his damage with reasonable probability, and not leave the

trial court to speculation and conjecture.” Mullai v. Mullai, 468 A.2d 1240, 1242 (Conn. App. Ct.

1983)(per curiam).

        The Court will “consider not only the validity of the plaintiff=s claim but also the amount

that is being sought.” Calfee v. Usman, 616 A.2d 250, 254 (Conn. 1992) (citation & internal

quotations omitted). “The Court’s decision must be based on its appraisal of the legal issues and

the credibility of the witnesses and other evidence.” Ensign Yachts, Inc. v. Arrigoni, No.

3:09CV209(VLB), 2009 WL 4040394, at *4 (D. Conn. Nov. 19, 2009) (citations and internal

quotation marks omitted). It is within this Court’s “broad discretion to deny or grant a prejudgment

remedy.” State v. Ham, 755 A.2d 176, 178 (Conn. 2000). See also Corey v. Hawes, No.

3:14CV1266(JAM)(JGM), 2015 WL 5472507, at *7-8 (D. Conn. Sept. 17, 2015) (multiple

citations omitted).

        The plaintiff’s application for prejudgment remedy turns upon whether the plaintiff has

shown that there is “probable cause” that a judgment will enter in his favor. CONN. GEN. STAT.

52-278(d)(1)(A). As discussed above, the only determination that Court is making at this stage is

whether the plaintiff has established probable cause. (Doc. No. 39 (bifurcating the Court’s

consideration of the PJR such that only the issue of whether the plaintiff has established probable

cause that a judgment will be rendered in his favor, and any defenses, will be considered at this

stage)); see Balzer v. Millward, Civ. No. 3:10CV1740(SRU)(HBF), 2011 WL 1547211, at *1 (D.


                                                   14 
 
Conn. Apr. 21, 2011) (when evaluating probable cause, the court must “evaluate not only the

plaintiff's claim but also any defenses raised by the defendant.”). Probable cause is defined as:

        a bona fide belief in the existence of the facts essential under the law for the action
        and such as would warrant a man of ordinary caution, prudence and judgment,
        under the circumstances, in entertaining it. Probable cause is a flexible common
        sense standard. It does not demand that a belief be correct or more likely true than
        false.

Qualitative Reasoning Sys., Inc. v. Computer Scis. Corp., No. 3:98CV554(AWT), 2000 WL

852127, at *10 (D. Conn. Mar. 31, 2000) (internal quotations & multiple citations omitted); see

also Walpole Woodworkers, Inc. v. Atlas Fencing, Inc., 218 F. Supp. 2d 247, 249 (D. Conn. 2002)

(quoting Three S. Development Co. v. Santore, 474 A.2d 795, 796-97 (Conn. 1984) (citation

omitted) (defining “probable cause” as ‘“a bona fide belief in the existence of the facts essential

under the law for the action and such as would warrant a man of ordinary caution, prudence and

judgment, under the circumstances, in entertaining it.’”)). The standard of “probable cause” is less

demanding than the standards of “preponderance of the evidence” or the “likelihood of success.”

Cendant Corp., 2007 WL 1245310 at *3 (citation omitted). The plaintiff need not “prove its case

by a preponderance of the evidence but must show that there is probable cause to sustain the

validity of its claim.” Walpole Woodworkers, 218 F. Supp. 2d at 249 (citation omitted). The ‘“trial

court’s function is to determine whether there is probable cause to believe that a judgment will be

rendered in favor of the plaintiff in a trial on the merits.’” Roberts, 950 F. Supp. 2d at 421 (citations

and internal quotations omitted).




                                                   15 
 
                3.      COUNT ONE – UNLAWFUL INTIMIDATION AND RETALIATION
                        (DILWORTH, EGAN, FRENIS, GRYKEN AND RAGAUSKAS)
 
        To establish a retaliation claim, ‘“[t]he plaintiff bears the burden of showing that the

conduct at issue was constitutionally protected and that the protected conduct was a substantial or

motivating factor in the prison officials’ decision to discipline the plaintiff.’” Harnage v.

Brighthaupt, 168 F. Supp. 3d 400, 412 (D. Conn. 2016) (quoting Graham v. Henderson, 89 F.3d

75, 79 (2d Cir. 1996) (additional citation omitted). “If a plaintiff carries that burden, the defendants

must show by a preponderance of the evidence that they would have disciplined the plaintiff even

in the absence of the protected conduct.” Graham, 89 F. 3d at 79. Accordingly, the actions of the

prison officials may still be upheld “if taken for both proper and improper reasons,” if the action

“would have been taken based on the proper reasons alone.” Id. The plaintiff alleges that the

officers retaliated against him for filing grievances, and “intimidated him to prevent [him] from”

filing grievances. (Doc. No. 48 at 1).

        There were two grievances offered into evidence at the PJR hearing. The first was filed on

January 11, 2018, relating to the plaintiff’s housing assignment as he had come in contact with CO

Poma despite an active staff profile, and he felt he was being harassed by others with “specific

references to” his profile with CO Poma. (Def.’s Ex. 517).

        The second grievance, filed on February 20, 2018, related to the February 5th incident; the

plaintiff complained about the “inappropriate and improper actions taken against [him] by [CO]

Ragauskus that constitute[d]” sexual harassment. (Def.’s Ex. 515). The complaint alleges that the

plaintiff’s cell was shaken down and his cell door was shaken in a harassing manner in retaliation

for his filing of the February 20, 2018 grievance. These are the only two incidents which post-date

the February 2018 grievance.

                                                  16 
 
       It is clearly established that subjecting a prisoner to adverse action in retaliation for filing

grievances constitutes unconstitutional conduct. See Franco v. Kelly, 854 F.2d 584, 589-89 (2d

Cir. 1988). That said, the Court is cognizant of the “ease with which claims of retaliation may be

fabricated,” and thus, the Court must examine the plaintiff’s claims of retaliation with ‘“skepticism

and particular care[,]’” Harnage, 168 F. Supp. 3d at 413 (quoting Colon v. Coughlin, 58 F.3d 865,

872 (2d Cir. 1995)), while recognizing “that prison officials have broad administrative authority.”

Graham, 89 F.3d at 79. The Court’s examination of the plaintiff’s claims reveals that the evidence,

as it has been presented thus far, relates to purported retaliation for the plaintiff’s threatening of a

correctional officer.

       The activity that the plaintiff engaged in that led to the initial claim of harassment (as

described in his January 11th grievance) was the threatening of CO Poma. Threatening a

correctional officer does not constitute protected constitutional conduct. Additionally, there is

evidence in the record that the conduct that the plaintiff engaged in that led to other alleged acts of

retaliation consisted of refusing to comply with a verbal command and threatening staff on

February 5, 2018. (See Def.’s Ex. 507-520).

       As to the claim of retaliation related to the February 5th incident, it is undisputed that the

initial DR for indecency issued by CO Ragauskas was dismissed after review. Even if the

plaintiff’s allegation that CO Ragauskas’ DR was “false” and that it was issued in retaliation for

grievances that the plaintiff filed, there is no evidence in the record of a grievance filed against CO

Ragauskas prior to her issuing this DR, and the only grievance before the Court pre-dating this

incident related to the plaintiff’s complaints that he was being harassed for having threatened CO

Poma. The plaintiff, therefore, has failed to establish that CO Ragauskas’ alleged retaliatory

behavior resulted from constitutionally protected conduct. Without satisfying this first prong, the
                                                  17 
 
Court cannot find that the plaintiff has established probable cause that he will succeed on his

retaliation claim as to the February 5th incident.           See HSqd, LLC v. Morinville, No.

3:11CV1225(WWE), 2013 WL 5232557, at *7-8 (D. Conn. Sept. 17, 2013) (denying a

prejudgment remedy when the plaintiff cannot establish the elements of a claim).

       The plaintiff also appears to argue that the “false” DR by CO Ragauskas led to alleged

excessive force by Lieutenant Frenis. But it is undisputed, through the plaintiff’s own testimony

and the Incident Reports from February 5, 2018, that, after Lieutenant Frenis arrived at the

plaintiff’s cell, the plaintiff ignored a direct order by him to come to the door to be handcuffed and

transported to restrictive housing, and the plaintiff threatened Lieutenant Frenis. The officers on

scene consistently noted the plaintiff’s threatening behavior which would allow for the use of force

employed by Lieutenant Frenis. It is unlikely that the plaintiff will be able to establish that the

discipline rendered constituted retaliation, rather than discipline directly resulting from the

plaintiff’s own behavior. 

       The other alleged retaliatory and harassing conduct was the shaking of the plaintiff’s cell

door and the requirement that he be relocated from his cell. The evidence relating to these two

claims demonstrated that the plaintiff altered the lock on his cell door, which ultimately required

both the regular checking of the locking mechanism on his door and that he be relocated for the

installation of a replacement lock.

       The plaintiff alleges that CO Gryken “retaliated against [him] by shaking down [his] cell

––and only [his] cell–– on multiple occasions, damaging [his] personal property, by passing [him]

a broken razor, and by denying [him] allotted time for recreation and access to the telephone[,]”

and by “forc[ing] him to stand at his cell down at all times[.]” (Pl.’s Ex. A. ¶ 44). Other than

asserting in his affidavit that CO Gryken harassed the plaintiff and retaliated against him for filing
                                                 18 
 
grievances, the plaintiff offered no testimony or supporting documentary evidence involving CO

Gryken during the PJR hearing, nor did he offer any evidence of damage to personal property.

Accordingly, the plaintiff has not established probable cause that he will succeed on this aspect of

the retaliation claim against CO Gryken.

              Similarly, the plaintiff has not established probable cause that he will succeed on his

retaliation claim relating to the alleged shaking of his cell door every time a correctional officer

walked by his cell. As discussed above, the door was shaken regularly once it was discovered that

the lock on the cell door was broken and had been broken for several days. (Def.’s Ex. 519). The

Incident Reports reflect that there was “no evidence to substantiate” the plaintiff’s allegation of

retaliation, and, in fact, it was “substantiated that Baltas [had] tampered with the integrity of his

door[,]” which is a violation of Administrative Directive 9.5, and for which the plaintiff received

a Class A disciplinary report for “Interfering with Safety or Security.” (Def.’s Ex. 519). The fact

that the plaintiff’s cell door was shaken regularly following the discovery that the cell door was

unlocked was consistent with the policy to protect inmates and staff alike. Thus, the plaintiff has

not established probable cause that this action constituted retaliation.10

                             4.             COUNTS TWO AND THREE – EXCESSIVE FORCE AND
                                            DELIBERATE INDIFFERENCE (FRENIS)
               
              The plaintiff alleges that Lieutenant Frenis’ use of mace constituted an excessive use of

force as “[a]t no time during the interaction between Frenis and [the] [p]laintiff prior to the former’s

discharge of [m]ace did [the] [p]laintiff constitute a risk to Frenis or any other Garner staff or


                                                            
10
  The plaintiff alleges that, during the course of his relocation to restrictive housing, as required for receiving a Class
A DR, CO Fulton damaged some of his legal papers in packing them. The plaintiff, however, does not seek the entry
of a PJR against CO Fulton, and the Incident Reports reflect that Lieutenant Frenis permitted the plaintiff to pack his
own belongings before he was taken to restrictive housing without incident, so there is no evidence to support the
plaintiff’s characterization of CO Fulton’s alleged actions. (Def.’s Ex. 519).
                                                               19 
 
inmate.” (Doc. No. 21 at 10). Additionally, the plaintiff argues that Lieutenant Frenis’ “action in

delaying” access to medial treatment following the use of mace, constituted a deliberate

indifference under the Eighth Amendment. (Id.).

        The Supreme Court has acknowledged that “corrections officers must balance the need to

maintain or restore discipline through force against the risk of injury to inmates[,]” and has

embraced the “principle that [p]rison administrators . . . should be accorded wide-ranging

deference in the adoption and execution of policies and practices that in their judgment are needed

to preserve internal order and discipline and to maintain institutional security.” Hudson v

McMillian, 503 U.S. 1, 6 (1992) (citations and internal quotations omitted). Thus, the Court has

held “that whenever prison officials stand accused of using excessive physical force in violation

of [the Eighth Amendment], the core judicial inquiry is . . . whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Id. at

7 (citing Whitley v. Albers, 475 U.S. 312 (1986)).

        The incident at issue arose when Lieutenant Frenis ordered the plaintiff to pack his

belongings to go to segregation for engaging in alleged indecent behavior. The Incident Reports

completed by Lieutenant Frenis, Lieutenant Maloid, CO Boucher, and CO Griffin all consistently

reflect that, when the officers arrived to transport the plaintiff, he told Lieutenant Frenis that he

would make him do this the “hard way[.]” (Def.’s Ex. 518 at 3-7). The plaintiff testified that he

walked away from the door and began to pack his property.                During his testimony, he

acknowledged that Lieutenant Frenis told him to come to the door to “cuff up” and that he refused.

The Incident Reports consistently reflect that the plaintiff “was given a direct order to place his

hand [through] the trap to be cuffed up[,]” and he “refused and started to pack his property[.]”

(Def.’s Ex. 218 at 6 (CO Griffin); see Def’s Ex. 218 at 5 (CO Boucher reported that the plaintiff
                                                 20 
 
“refused to comply with staff orders to be handcuffed.”); see Def.’s Ex. 518 at 10 (CO Major

reported that “[u]pon entering the unit[,] Inmate Baltas refused to comply with staff direct orders

to cuff up.”). The plaintiff appears to maintain that he was “pretty sure” he was told to pack his

property and that, even if he disobeyed a direct order, the level of force that ensued was not

justified.

        Deputy Warden Egan testified, and all of the Incident Reports reflect, that the plaintiff was

“defiant and agitated” and that he threatened to stab any staff member who entered his cell. (Def.’s

Ex. 509; Def. Ex. 518 at 3-7, 10-11). The documentary and testimonial evidence before the Court

is that the plaintiff, who has a history of threatening to harm staff, and who has made weapons in

the past, threatened to stab any officer who came into his cell, ignored repeated orders and then

made a “sudden movement” towards the toothbrush that Lieutenant Frenis believed had been

altered into a weapon. Knowing the plaintiff’s behavioral history, Lieutenant Frenis then deployed

a chemical agent through the trap door.      (Def.’s Ex. 518 at 3). When the plaintiff refused to

comply, Lieutenant Frenis sprayed the chemical agent twice more, once when the plaintiff moved

closer to the toothbrush and once after he warned the plaintiff that he would discharge again if the

plaintiff did not comply. (Def.’s Ex. 518 at 3).

        Pursuant to Administrative Directive 6.5, the defendants may utilize force for disobeying

a direct order, such as coming to the door to be handcuffed, and force may be used in an

“emergency situation to prevent significant injury to an inmate, another person, or damage to

property that raises security concerns.” (See Def.’s Ex. 501 at 2 (force may be used “to promote

the safety of the public, staff and inmates[,]” and shall be used “when an inmate’s behavior

constitutes an immediate threat to self, others, property, order of the safety and security of the

facility.”); see also Def.’s Ex. 501 at 5 (physical force may be used in emergency circumstances)).
                                                   21 
 
Deputy Warden Egan testified that the use of force deployed at the plaintiff’s cell was in

accordance with Administrative Directive 6.5, as Lieutenant Frenis’ actions were taken in an

“emergency” context. (See Def.’s Ex. 501 at 5).

              Lieutenant Frenis stated in his Incident Report that, at the time, it was “unclear if [the

toothbrush that he could see through the cell window] was sharpen[ed] or not[,]” (Def.’s Ex. 518

at 3), but upon examination after entering the cell, it was determined that the toothbrush was not

sharpened into a weapon. The plaintiff pleaded guilty to the ticket for threatening to use the

toothbrush to stab anyone who came into his cell that morning. (Def.’s Ex. 509).11 The DOC

District Office independently reviewed and upheld the use of force after reviewing three videos of

the incident, concluding specifically that the deployment of the chemical agent was within the

guidelines of the DOC. (Def.’s Exs. 501 & 518).

              Additionally, the plaintiff’s allegations regarding the alleged delay in medical care are

countered by the evidence presented at the hearing. The plaintiff acknowledged that he was

brought to the shower, and his head was placed under the running water to remove the chemical

agent from his face. The plaintiff acknowledged that, following the decontamination of his eyes,

and the controlled strip search, Lieutenant Frenis brought him to the medical unit where he

received a nebulizer treatment for fifteen to twenty minutes. On cross examination, the plaintiff

admitted that he was seen by both a nurse and a doctor. The records from this incident reflect that

“UCONN Medical RN . . . conducted a post restraint check; noting no injuries to the wrists.



                                                            
11
    According to the plaintiff, he added to his signature, “N.C.U.D.” (no contest under duress), because he was told that
he would remain in segregation and placed on chronic discipline if he did not plead guilty. (Def’s Ex. 509 at 2). The
“N.C.U.D.[,]” however, is crossed out on the document. (See id.). As the plaintiff testified regarding other incidents
to which he pleaded guilty, the plaintiff “takes responsibility for the things [he] does.”
 
                                                               22 
 
UCONN Medical RN . . . also cleared inmate Baltas to be housed in restrictive housing. Following

completion of incident RN . . . [an] additional assessment of inmate Baltas and for precautionary

measures she requested inmate to be seen by Dr. Gerald Velletta in outpatient medical.” (Def.’s

Ex. 518 at 3). Dr. Velletta examined the plaintiff before he was released to restrictive housing.

(Id.). Thus, the evidence presented at the PJR hearing does not establish probable cause that the

plaintiff will succeed on his claim of deliberate indifference.

                             5.             COUNT FIVE12 – FAILURE TO SUPERVISE (DILWORTH, EGAN
                                            AND JONES)
 
              In his Amended Complaint, the plaintiff alleges that Warden Dilworth and Deputy

Wardens Egan and Jones “had been informed by [the] [p]laintiff of issues with the DRs,

particularly regarding the multiple unsubstantiated DRs arising out of the incident on February

5[,]” but they did not issue a “profile” for CO Ragauskas and did not call the Connecticut State

Police, thereby taking no action to secure the plaintiff’s safety. (Doc. No. 21 at 11). Deputy

Warden Egan conceded that it was an oversight to have allowed CO Poma to be in the same unit

as the plaintiff on one occasion, given the existence of the separation profile between the plaintiff

and CO Poma. As discussed above, and as the plaintiff testified, that profile existed only because

the plaintiff threatened to stab CO Poma.

              Following the February 5, 2018 incident, Warden Dilworth and Deputy Wardens Egan and

Jones met with the plaintiff to address his concerns. The plaintiff requested a staff separation

profile with CO Ragauskas and Lieutenant Frenis and claims that the failure to implement such

profiles constituted a failure to supervise. As discussed above, the plaintiff pleaded guilty to the

                                                            
12
  Count Six is a claim for common law battery against CO McGoldrick only. (Doc. No. 21 at 10). The plaintiff does
not reference CO McGoldrick in his affidavit in support of his Application for Prejudgment Remedy, and,
consequently, the motion was dismissed as to him. (Doc. No. 17). 
                                                               23 
 
DR for threatening Lieutenant Frenis, and the DOC District Office independently reviewed and

upheld the use of force after reviewing three videos of the incident, concluding specifically that

Lieutenant Frenis’ deployment of the chemical agent was within the guidelines of the DOC. (Def.’s

Exs. 501 & 518). After reviewing the video evidence of the incident for which CO Ragauskas

issued a DR and finding it to be “inconclusive,” that DR was dismissed. Deputy Warden Egan

explained that the video did not capture the view into the plaintiff’s cell that CO Ragauskas had,

and, without conclusive evidence, the DR was dismissed. Additionally, upon discovering that the

locking mechanism in the plaintiff’s cell was not working, the door was repaired, and Deputy

Warden Egan issued a roll call order reminding his officers to test the security of all of the cell

doors to ensure the safety of the inmates and staff alike.

        The actions of these defendants do not demonstrate a failure to supervise their staff or a

disregard for the plaintiff’s safety. The plaintiff has failed to satisfy his “low burden that probable

cause exists that a judgment will enter” against these defendants on this count. See Thompson v.

Rizzitelli, No. 3:10 CV 71 (JBA), 2011 WL 4899750, at *4 (D. Conn. Oct. 14, 2011) (denying the

plaintiff’s Application for Prejudgment Remedy due to the absence of evidence to support the

plaintiff’s claims).

                6.     COUNT SIX– DEPRIVATION OF DUE PROCESS OF LAW (EGAN
                       AND JONES)

        In this count, the plaintiff contends that the “[d]efendants[ Egan and Jones’] seizure and

examination of [p]laintiff’s legal papers, beyond mere inspection of those papers for concealed

contraband,” deprived the plaintiff of his due process right under the Fourteenth Amendment.

(Doc. No. 21 at 11). The plaintiff did not put forth any evidence of this claim at his hearing on the



                                                  24 
 
Motion for Prejudgment Remedy, and, therefore, he has failed to establish probable cause

supporting this count.

                             7.             COUNT EIGHT13 – ATYPICAL AND SIGNIFICANT HARDSHIP
                                            (ALL DEFENDANTS)
 
              The plaintiff alleges that, as a result of the “actions and failures to act of [the] [d]efendants,”

the plaintiff was “assigned to continuous restrictive housing placements,” “which subjected him

to atypical and significant hardship for many months[.]” (Doc. No. 21 at 11). As Deputy Warden

Egan testified, housing the plaintiff was a “challenge” in light of his disciplinary history. As

discussed above, the plaintiff’s housing placements were the result of an extensive disciplinary

history that included at least 62 disciplinary reports, his threats to staff, and his “multiple profiles”

at all level four facilities in Connecticut, involving both staff and other inmates. The plaintiff’s

behavior has resulted in his transfer at least twelve times within the Connecticut DOC in less than

five years (Def.’s Ex. 506) and, specifically, his transfer to, and placement in, administrative

segregation multiple times over a 15-month period, between December 2016 and March 2018,

which includes the time-period at issue in this case. (Def.’s Ex. 505). As discussed above, recently,

the plaintiff was involuntarily transferred to a facility in Massachusetts due to his disciplinary

history, his multiple profiles, “the difficulty managing him in a level 4 facility,” and because he

“poses a significant risk to the operation of [an in-State] institution.” (See Def.’s Ex. 505). Thus,

the plaintiff has not established probable cause that he will succeed on this claim.

                             8.             DAMAGES
 




                                                            
13
      Count Seven is against CO Calderon. As discussed above, the plaintiff is not seeking a PJR against CO Calderon. 
                                                               25 
 
              The damages that a plaintiff claims “need not be established with precision but only on the

basis of evidence yielding a fair and reasonable estimate.” Savalle v. Kobyluck, No.

3:00CV675(WWE)(HBF), 2001 WL 1913746, at *2 (D. Conn. Sept. 12, 2001) (citation omitted).

The plaintiff did not testify as to the value of any damages. Even if the plaintiff met his burden of

establishing probable cause of success on the merits of his claims, there is no evidence to suggest

that he could recover damages against any of the defendants in the amount of $100,000 per

defendant.14

                             9.             DEFENDANTS’ QUALIFIED IMMUNITY DEFENSE

              The defendants contend that “they did not violate any constitutional right of the plaintiff

and are entitled to qualified immunity.” (Doc. No. 49 at 8); see Balzer, 2011 WL 1547211, at *1

(the Court must “evaluate not only the plaintiff’s claim but also any defenses raised by the

defendant.”). The plaintiff argues that the evidence presented “shows the [d]efendants stepping

out of their official capacities to intentionally and unlawfully suppress complaints regarding

policies and personnel, and to their abuse of their positions of trust.” (Doc. No. 48, at 7).

              “A federal official is entitled to qualified immunity from suit for money damages unless

the plaintiff shows that the official violated a statutory or constitutional right, and that the right

was clearly established at the time of the challenged conduct.” Walker v. Schult, 717 F.3d 119,

125 (2d Cir. 2013) (citation and internal quotations omitted). “So long as a defendant has an

objectively reasonable belief that his actions are lawful, he is entitled to qualified immunity.”

                                                            
14
  If the plaintiff were to receive a judgment in his favor, the State of Connecticut has an interim lien for repayment of
the plaintiff’s cost of incarceration. Conn. Gen. Stat. § 18-85b; see Cordero v. Univ. of Conn. Health Ctr., 61 A.3d
514 (Conn. 2013) (holding that the state recovery of public assistance payments from the proceeds of a beneficiary’s
cause of action is capped at 50% of the proceeds less deductions when cause of action is against the state). As of
January 4, 2019, the State’s interim lien was for $886,250.00 for “costs of incarceration or fifty percent (50%) of the
lawsuit or settlement money after certain expenses, including attorney’s fees, expenses of suit and medical
expenses . . . are paid, whichever is less.” (Def.’s Ex. 504); see Conn. Gen. Stat. § 18-85b. 
                                                               26 
 
Spavone v. New York State Dep’t of Corr. Servs., 719 F.3d 127, 135 (2d Cir. 2013) (citation and

internal quotations omitted). Qualified immunity is an affirmative defense that is “ordinarily

pleaded by way of an answer[,]” or asserted in support of a motion to dismiss under Rule 12(b)(6).

McKenna v. Wright, 386 F.3d 432, 435 (2d Cir. 2004). Thus, even if the low standard of probable

cause was met as to any of the foregoing claims, the existence of this defense weighs against the

imposition of a prejudgment remedy against these defendants, as a valid defense would defeat a

finding of probable cause. TES Franchising LLC v. Feldman, 943 A.2d 406, 413 (Conn. 2008)

(citations omitted); id. (Section 52-278(d) “requires only that the trial court take into account any

defenses and counterclaims.”) (emphasis in original).

III.          CONCLUSION

              Based on the evidence presented, the Court cannot find probable cause that judgment

would enter in the plaintiff’s favor against any of these defendants in the amount of $100,000 per

defendant. Accordingly, the plaintiff’s Application for Prejudgment Remedy (Doc. No. 1-2) is

DENIED. In light of this conclusion, the plaintiff’s Motion for Disclosure of Assets (Doc. No. 1-

5) is DENIED AS MOOT.

              This is not a Recommended Ruling.15 This is an order reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a); and

D. Conn. L. Civ. R. 72.2. As such, it is an order of the Court unless reversed or modified by the

district judge upon timely made objection.

                                                            
15
   A PJR application is a non-dispositive motion, and upon referral to a Magistrate Judge, does not require a
recommended ruling. Aetna Life Ins. Co. v. Tooth Savers Dental Serv., No. 3:96CV102453(GLG), 1997 WL 102453,
at *1 (D. Conn. Feb. 5, 1997). See also Doe v. Bruno, 3:17CV217(JAM)(JGM), 2017 WL 1424298, at *4, n. 3 (D.
Conn. Apr. 20, 2017); Lafarge Bldg. Materials, Inc. v. A. Aiudi & Sons, LLC, 3:15CV1203(JBA)(JGM), 2015 WL
6551796, at *8, n. 19 (D. Conn. Oct. 29, 2015); CapitalSource Fin. LLC v. Autorino, 3:09CV2148(RNC)(DFM), 2011
WL 1195857, at *1, n. 1 (D. Conn. Mar. 11, 2011); United of Omaha Life Ins. Co. v. Conn. Student Loan Found’n,
718 F. Supp. 2d 277, 286 (D. Conn. 2010).
                                                               27 
 
    Dated this 10th day of April, 2019 at New Haven, Connecticut.

                                                      /s/Robert M. Spector, USMJ
                                                      Robert M. Spector
                                                      United States Magistrate Judge




                                          28 
 
